DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 16-22, in the reply filed on April 29, 2021 is acknowledged.

Independent Claims 1 and 16 allowable
The prior art of record does not teach or suggest, and a search of the prior art did not uncover, a reference or combination of references that teach or suggest, a bale as claimed in claim 1, and a method of forming a bale as claimed in claim 16, including such a bale as claimed of a continuous tube of paperboard where the continuous tube of paperboard is flattened and folded back and forth on itself to form the bale. The closest prior art, USPN 4,247,289, teaches the claimed structure of a continuous tube of paper that is flattened and folded back and forth on itself to form the bale, but USPN 4,247,289 clearly identifies the material of the continuous tube as paper, and not paperboard, and there is no fair reason that one of ordinary skill in the art would have found it obvious to have replaced the paper with paperboard. Note that paperboard is a distinctly different material from paper, and complications of folding a paperboard tube back and forth on itself exist such as maintaining the integrity of the paperboard (cracking, other damage of the paperboard), which would have not made paperboard an obvious replacement for the paper of USPN 4,247,289.
Claim Objections
Claims 2, 4-6 and 8 are objected to because of the following informalities:  Examiner notes that each of claims 2, 4-6 and 8 recite “the continuous tube of paperboard”. Since claim 1 recites “a continuous tube of paperboard material”, Examiner suggests adding “material” after each instance of “the continuous tube of paperboard” in claims 2, 4-6 and 8 that does not end with “material”, to avoid potential confusion in claim interpretation (for example, potential confusion as to whether or not the “continuous tube of paperboard” could be a different and separate component from the “the continuous tube of paperboard”). Note that claims 16-22 consistently recite only paperboard “material” (and not merely paperboard).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 6, the structure, and scope of structures, Applicant intends to delineate (recite) via the language of claim 6 cannot be ascertained for the following two reasons:



(2) in regard to the recitation “a second set of parallel scores” in line 4 of claim 6, it is not clear if the “second set of parallel scores” in line 4 of claim 6 is intended to be required to be the same “second set of parallel scores” that is recited in claim 5, or if it is intended to be a different and separate “second set of parallel scores” from the “second set of parallel scores” that is recited in claim 5. This is because “a” is recited prior to “second set of parallel scores” in line 4 of claim 6 instead of “the” or “said”, there is no connection between the second sets of parallel scores recited in claims 6 and 5. 

In regard to claim 7, the structure, and scope of structures, Applicant intends to delineate (recite) via the language of claim 7 cannot be ascertained for the following two reasons:

(1) it is not clear if the “corrugations” of claim 7 are intended to be separate and additional corrugations from the corrugations of the corrugated layer of claim 3 (note that 

(2) it is unclear if the recitation “the corrugated paperboard” (line 1 of claim 7) is intended to require that the entire paperboard (or “paperboard material”?, see objections to the claims above) is corrugated, over the structural requirements of claim 3, which require only that the “paperboard material” includes a “corrugated layer”. Note that the scope of structures delineated by the recitations of a “paperboard material” including a “corrugated layer” and a paperboard being corrugated (“corrugated paperboard”) is not the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782